Per Curiam.

There is no proof in the record of any negligence on the part of the defendant, nor is there any competent testimony to indicate the cause of the accident. The mere happening of the accident without any proof of the cause thereof does not give rise to a cause of action (Beutenmiller v. West End Tavern, 285 App. Div. 820, affd. 1 N Y 2d 652). The refusal of the court below to dismiss the complaint at the conclusion of plaintiff’s case was, therefore, improper, and the judgment in favor of plaintiff may not be permitted to stand.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.
Eder, Hecht and Tilzer, JJ., concur.
Judgment reversed, etc.